PER CURIAM.
On April 10, 1995, the Judicial Qualifications Commission recommended that the Court order Judge Robert C. Abel, Jr., to be involuntarily retired due to a permanent disability that seriously interferes with the performance of his judicial duties. Judge Abel does not contest the commission’s recommendation. Therefore, we adopt the commission’s recommendation and declare Robert C. Abel to be involuntarily retired from judicial service as of midnight, Thursday, April 20, 1995.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.